Case 1:15-cv-07433-LAP Document 1218-43 Filed 07/15/21 Page 1 of 4


                  McCAWLEY DECLARATION




                    EXHIBIT 22
  Case 1:15-cv-07433-LAP Document 1218-43 Filed 07/15/21 Page 2 of 4



 SHOW: AUSTRALIAN BROADCASTING SYSTEM (ABC) 7.30 8:05 PM AEST ABC

                              January 6, 2015 Tuesday

LENGTH: 942 words

HEADLINE: Prince Andrew under pressure as Palace disputes teen sex scandal
claims

REPORTERS: Philip Williams

BODY:


LEIGH SALES, PRESENTER: It's been a few years since Britain's Royal Family has
been embroiled in a serious scandal, but once again, Prince Andrew has stepped
forward.

He's accused of having sex with an underage girl in sensational details aired in an
American court case.

The young woman says she was forced to entertain the Duke at the behest of his
friend, billionaire and convicted paedophile Jeffrey Epstein.

Prince Andrew's ex-wife, Sarah Ferguson, has leapt to his defence and Buckingham
Palace is also strenuously denying the allegations.

But, as Europe correspondent Philip Williams reports, the claims have blown apart
the always uneasy calm between the Palace and the British press.

PHILIP WILLIAMS, REPORTER: As fifth in line to the throne, whatever Prince Andrew
does or says will never go unnoticed.

So when media reports about a lawsuit in the US emerged linking his name with
underage sex, the long period of relative Royal calm was abruptly shattered.

This woman, Virginia Roberts, is believed to be the person named in court papers as
"Jane Doe 3". In a newspaper interview she claims she was used for underage sex by
American billionaire Jeffrey Epstein and says she was lent out to his rich and
powerful friends, including Prince Andrew. It's claimed she had sex with him three
times when she was 17 at Jeffrey Epstein's luxury Caribbean Island home and in New
York and London, all denied by Prince Andrew.

VICTORIA MURPHY, UK MIRROR ROYAL CORRESPONDENT: If this doesn't go away
quickly, if these allegations continue to be made, if more allegations are added, this
could be incredibly damaging, not just for Andrew, but for the monarchy as a whole.

PHILIP WILLIAMS: It all seems a world away from the golden glow of recent Royal
events - a wedding that cemented the popularity of Prince William and his bride.
Followed of course by the arrival of baby Prince George. And for the Queen, a
diamond jubilee, a celebration of 60 years on the throne, reason for her to smile as
the nation and beyond said thanks for her never-ending job.
  Case 1:15-cv-07433-LAP Document 1218-43 Filed 07/15/21 Page 3 of 4



Over the weekend, that run of feel-good luck expired.

Normally with a story like this, Buckingham Palace would be more inclined to stay
quiet, not to give any oxygen whatsoever to the sort of claims that have been made.
But this time, it's very, very different. Not one, but two statements saying Prince
Andrew is completely innocent of all the accusations.

VICTORIA MURPHY: They issued one statement initially in response to the allegations
that Prince Andrew had had sex with an underage minor and that was what they
were responding to and they were categorically denying that that had been the case.
However, in doing that they had left the door open that perhaps he was only denying
the fact that she was a minor and questions were being asked about that. So when
more of her allegations surfaced, they decided that they needed to release an even
stronger denial, categorically denying any sexual contact whatsoever.

PHILIP WILLIAMS: What isn't in dispute is that Prince Andrew and Jeffrey Epstein
were good friends over a number of years.

In 2008, Mr Epstein was sentenced to 18 months' jail for soliciting an underage girl
for the purposes of prostitution. That, after a controversial plea bargain. He remains
a registered sex offender.

Yet in 2011, after his release, Prince Andrew was seen with his old friend in New
York Central Park. That cost Prince Andrew an unpaid job he was said to have loved
as the UK's Trade and Industry special representative, opening doors for British
business overseas.

CHRIS BRYANT, LABOUR MP (March, 2011): But I'm afraid he's now just become a
national embarrassment. And my worry is that sometimes when he goes on these
trips, I'm not sure whether he's helping us out or he's just helping himself.

PHILIP WILLIAMS: For him, that door closed as a direct result of his association with
Jeffrey Epstein.

VICTORIA MURPHY: People who know Prince Andrew have said that he is very loyal
to his friends and that that is one of his strong points. However, I think that those
closest to him now accept that that particular friendship and the loyalty to Jeffrey
Epstein that continued until after he was convicted of paedophilia, I think people are
now saying, you know, he accepts that that was a mistake. However, what is being
said is that Andrew is only guilty of choosing his friends badly. He's not guilty of
anything else.

PHILIP WILLIAMS: Prince Andrew isn't the only one named in the court documents,
and while he isn't publicly defending himself, another of those accused certainly is.

Harvard Law Professor Alan Dershowitz has been doing the media rounds of the US
and beyond. He denies even knowing his accuser, let alone having sex with her.

ALAN DERSHOWITZ, HARVARD LAW SCHOOL: My goal is to bring charges against
the client and require her to speak in court. She - if she believes she has been hurt
by me and by Prince Andrew, she should be suing us for damages. I welcome that
lawsuit. I welcome any opportunity which would put her under oath and require her
to state under oath these false allegations.
  Case 1:15-cv-07433-LAP Document 1218-43 Filed 07/15/21 Page 4 of 4




PHILIP WILLIAMS: Under the plea bargain struck with prosecutors by Jeffrey Epstein,
it appears that other potential allegations may not end up tested in court and that
could apply to possible co-conspirators, an arrangement alleged victims were not
involved with.

Through Palace statements, the Duke of York has unequivocally denied any
wrongdoing. He's not charged with anything, nor has he been questioned by police.

But the Queen's second son is in a spotlight he cannot wish away. His annus
horribilis may have just begun.

LEIGH SALES: Philip Williams reporting from London.

LOAD-DATE: January 7, 2015
